December 31, 1931. The opinion of the Court was delivered by
Appeal from Greenville County. Action in the nature of a creditor's bill brought for the purpose of setting aside a certain deed of conveyance of real property in the City of Greenville from J.W. Goddard to his wife. The transfer was attacked as invalid and fraudulent under the Statute of Elizabeth (Section 5218, Civil Code 1922), as well as in violation of the statute against assignments (Section 5511, Civil Code 1922).
The property in question was sold under mortgage foreclosure proceedings while this action was pending. This controversy involves the surplus proceeds of that sale, amounting to approximately $2,300.00.
The cause was heard by E. Inman, Esq., able Master of Greenville County, who reported and recommended both on the law and the facts that plaintiffs were not entitled to have the deed in question set aside. Numerous exceptions to this report and its conclusions were taken and fully argued before Hon. T.J. Mauldin, Circuit Judge. He concurred in and confirmed the report of the Master in his findings of fact and his conclusions of law. This appeal, upon a number of exceptions, is from that decree.
It is the settled law of this State that in an equity case findings of fact by a Master concurred in by a Circuit Judge will not be disturbed on appeal unless it is shown that such findings are without any evidence to support them or are against the clear preponderance of the evidence. Youmans v. Youmans, 128 S.C. 31,121 S.E., 674; Cohen v. Goldberg, 144 S.C. 70, 142 S.E., 36. and *Page 26 Kaminski Hardware Co. v. Holden Trunk  Bag Co., 150 S.C. 244,147 S.E., 874.
The Master in this cause saw and heard the witnesses. The Circuit Judge, after extensive arguments and a careful consideration and study of the testimony, records, and exhibits, concurred in those findings. The issues are close. We cannot say, however, that these conclusions are without evidence to support them or are against the clear preponderance of the evidence.
Counsel for appellants have earnestly and ably argued their view of the law and the facts of this case, and we have been seriously impressed by them. Were this matter before us on a trial de novo and we were free to draw original conclusions from the testimony, their view would have great weight. All of their exceptions herein have been given careful consideration. We think, however, that, under the decisions of this Court, it is our duty to sustain the decree appealed from.
It is the judgment of this Court that the decree of Circuit Judge Mauldin herein be affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and CARTER concur.
MR. JUSTICE COTHRAN did not participate.